COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                           ORDER ON MOTION FOR REHEARING

Appellate case name:              Christopher Bell v. The State of Texas

Appellate case number:             01-17-00561-CR

Trial court case number:           24696

Trial court:                      12th District Court of Walker County

      The panel has voted to deny appellant’s motion for rehearing of the opinion and
judgment, issued on July 3, 2018.

       It is ordered that the motion for rehearing is denied.

Judge’s signature: /s/ Jane Bland
                   Acting for the Panel

Panel consists of: Justices Keyes, Bland, and Massengale.

Date: August 30, 2018